                                          Case 4:20-cv-02229-HSG Document 23 Filed 05/11/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAM CELLARS, INC.,                                Case No. 19-cv-01878-HSG
                                   8                      Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                                                           MOTION TO RELATE AND
                                   9               v.                                      GRANTING THE STIPULATION TO
                                                                                           CONSOLIDATE AND EXTEND THE
                                  10     THE WINE GROUP LLC,                               CASE SCHEDULE
                                  11                      Defendant.                       Re: Dkt. Nos. 55, 58, 88
                                  12          Currently before the Court are Plaintiff’s administrative motion to relate this case to JaM
Northern District of California
 United States District Court




                                  13   Cellars, Inc. v. The Wine Group LLC, Case No. 20-cv-2229-CRB (N.D. Cal.) (“Jam II”), Dkt. No.
                                  14   55, Defendant’s motion to consolidate the two cases, Dkt. No. 58, and the parties’ stipulation to

                                  15   consolidate the two cases and continue case deadlines, Dkt. No. 88. For the reasons noted below,

                                  16   the Court GRANTS Plaintiff’s motion to relate, GRANTS the parties’ stipulation to consolidate

                                  17   the two cases and extend the case schedule, and DENIES AS MOOT Defendant’s motion to

                                  18   consolidate.

                                  19     I.   BACKGROUND

                                  20          A.        Jam I, “BUTTER”

                                  21          On April 8, 2019, Plaintiff JaM Cellars, Inc. (“JaM”) filed suit to prevent The Wine Group

                                  22   LLC’s (“TWG”) use of “BUTTERY” to describe its FRANZIA “RICH & BUTTERY” brand.

                                  23   Case No. 19-cv-1878, Dkt. No. 1 at ¶ 20. JaM produces BUTTER Chardonnay wine, and on July

                                  24   19, 2011, the United States Patent and Trademark Office (“USPTO”) granted registration of the

                                  25   “BUTTER” mark to JaM Cellars as U.S. Trademark Registration No. 3,999,253. Id. at ¶ 8.

                                  26   Pointing largely to the size and placement of “BUTTERY” on Defendant’s new “RICH &

                                  27   BUTTERY” product, JaM claims that Defendant’s use of the mark is likely to cause consumer

                                  28   confusion. Id. at ¶¶ 29–31.
                                          Case 4:20-cv-02229-HSG Document 23 Filed 05/11/20 Page 2 of 4



                                              B.    Jam II, “JAM”
                                   1
                                              On April 1, 2020, JaM again filed suit, this time to prevent TWG’s use of “JAM” to
                                   2
                                       describe its FRANZIA “BOLD & JAMMY” brand. Case No. 20-cv-2229, Dkt. No. 1 at ¶¶ 24–26.
                                   3
                                       JaM produces JAM Cabernet Sauvignon wine and obtained USPTO registration of the “JAM”
                                   4
                                       mark as U.S. Trademark Registration No. 3,787,299. Id. at ¶ 8. Again, by pointing to the size and
                                   5
                                       placement of “JAM” on TWG’s new “BOLD & JAMMY” product, JaM alleges that “Defendant
                                   6
                                       adopted the BOLD & JAMMY mark to capitalize upon the great success of the JAM Marks and to
                                   7
                                       unfairly compete with the JAM brand by misleading consumers as to the origin of BOLD &
                                   8
                                       JAMMY wine.” Id. at ¶ 26.
                                   9
                                        II.   MOTION TO RELATE
                                  10
                                              Civil Local Rule 3-12(a) provides that an action is related to another when (1) “[t]he
                                  11
                                       actions concern substantially the same parties, property, transaction, or event” and (2) “[i]t appears
                                  12
Northern District of California




                                       likely that there will be an unduly burdensome duplication of labor and expense or conflicting
 United States District Court




                                  13
                                       results if the cases are conducted before different Judges.”
                                  14
                                              The Court finds that the Jam II matter is related to this case within the meaning of Civil
                                  15
                                       Local Rule 3-12(a). The cases involve the same parties and the same underlying legal claims.
                                  16
                                       Additionally, although the underlying products, marks, and some portion of evidence differ, it
                                  17
                                       appears likely that to avoid duplication of labor or conflicting results, the two matters should be
                                  18
                                       related. Accordingly, as the judge assigned to case 19-cv-01878-HSG, JaM Cellars Inc. v. The
                                  19
                                       Wine Group LLC, I find that the more recently filed case that I have initialed below is related to
                                  20
                                       the case assigned to me, and such case shall be reassigned to me.
                                  21
                                                    Case            Title                                   Related
                                  22                20-cv-02229-CRB JaM Cellars, Inc. v. The Wine Group LLC HSG
                                  23          The parties are instructed that all future filings in any reassigned case are to bear the
                                  24   initials of the newly assigned judge immediately after the case number. Any case management
                                  25   conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
                                  26   dates for the conference, disclosures and report required by FRCP 16 and 26 accordingly. Unless
                                  27   otherwise ordered, any dates for hearing noticed motions are vacated and must be re- noticed by
                                  28   the moving party before the newly assigned judge; any deadlines set by the ADR Local Rules
                                                                                         2
                                          Case 4:20-cv-02229-HSG Document 23 Filed 05/11/20 Page 3 of 4




                                   1   remain in effect; and any deadlines established in a case management order continue to govern,

                                   2   except dates for appearance in court, which will be rescheduled by the newly assigned judge.

                                   3   III.   STIPULATION TO CONSOLIDATE CASES
                                   4          Having considered the Stipulation Consolidating Cases and Extending Case Deadlines

                                   5   (Dkt. No. 88, Case No. 4:19-cv-01878-HSG), it is hereby ordered that the stipulation is

                                   6   GRANTED. GOOD CAUSE appearing therefor, the cases captioned JaM Cellars, Inc. v. The

                                   7   Wine Group LLC, Case No. 4:19-cv-01878-HSG; and JaM Cellars, Inc. v. The Wine Group LLC,

                                   8   Case No. 3:20-cv-02229-CRB are hereby consolidated into JaM Cellars, Inc. v. The Wine Group

                                   9   LLC, Case No. 4:19-cv-01878-HSG.

                                  10          The earlier-filed civil action, Case No. 4:19-cv-01878-HSG, shall serve as the lead case.

                                  11   The clerk is directed to administratively close the later-filed civil action, Case No. 3:20-cv-02229-

                                  12   CRB.
Northern District of California
 United States District Court




                                  13   IV.    CASE SCHEDULE
                                  14          The parties submitted a proposed an amended schedule on May 8, 2020 for the

                                  15   consolidated case. See Dkt. No. 88. The parties also propose to conduct a joint settlement

                                  16   conference in both cases on May 12, 2020, on the date previously set in the “Rich and Buttery”

                                  17   case. Finding good cause to modify the scheduling order, the Court SETS the following deadlines

                                  18   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  19                                  Event                                   Date
                                                  Joint Settlement Conference                     As scheduled by Judge Kim
                                  20              Deadline for TWG to Answer Jam II               May 15, 2020
                                  21              Complaint
                                                  Initial Disclosures                             May 29, 2020
                                  22              **The Court DIRECTS the parties to refile their motion for preliminary
                                                  injunction in the consolidated case (Case No. 19-cv-1878) by May 15, 2020.
                                  23              The briefing and hearing schedule is provided below.
                                  24              Opposition to Motion for Preliminary            June 1, 2020
                                                  Injunction
                                  25              Deadline to File Amended Rule 26(f) Report June 5, 2020
                                                  Reply in Support of Motion for Preliminary      June 15, 2020
                                  26              Injunction
                                                  Hearing on Motion for Preliminary               July 9, 2020 at 2:00 p.m.
                                  27
                                                  Injunction
                                  28              Close of Fast Discovery                         August 24, 2020

                                                                                         3
                                          Case 4:20-cv-02229-HSG Document 23 Filed 05/11/20 Page 4 of 4




                                                 Exchange Opening Expert Reports                  August 28, 2020
                                   1
                                                 Exchange Rebuttal Expert Reports                 September 18, 2020
                                   2             Close of Expert Discovery                        October 9, 2020
                                                 Pretrial Conference                              November 24, 2020 at 3:00
                                   3                                                              p.m.
                                                 5-Day Jury Trial                                 December 14, 2020 at 8:30
                                   4                                                              a.m.
                                   5   These dates may only be altered by order of the Court and only upon a showing of good cause.
                                   6   The parties are directed to review and comply with this Court’s Civil Pretrial and Trial Standing
                                   7   Order. This order terminates Dkt. Nos. 55, 58, and 88.
                                   8

                                   9          IT IS SO ORDERED.
                                  10   Dated: 5/11/2020
                                  11                                                   ______________________________________
                                  12                                                   HAYWOOD S. GILLIAM, JR.
Northern District of California




                                                                                       United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
